Case: 2:20-cv-01176-ALM-CMV Doc #: 19 Filed: 06/08/20 Page: 1 of 5 PAGEID #: 347



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ALPHONSO MOBLEY, JR.,

                       Plaintiff,                       Civil Action 2:20-cv-1176
                                                        Chief Judge Algenon L. Marbley
       v.                                               Magistrate Judge Chelsey M. Vascura


CITY OF COLUMBUS, et al.,

       Defendants.

                                                ORDER

       Plaintiff, Alphonso Mobley, Jr., an inmate who is proceeding without the assistance of

counsel, has filed a Notice of Appeal. (ECF No. 14.) Plaintiff has also filed a motion for leave

to proceed in forma pauperis, on appeal. (ECF No. 18.)

       Federal Rule of Appellate Procedure 24(a)(3) provides in relevant part as follows:

       A party who was permitted to proceed in forma pauperis in the district-court action
       . . . may proceed on appeal in forma pauperis without further authorization unless:

            (A) the district court—before or after the notice of appeal is filed—certifies that
                the appeal is not taken in good faith or finds that the party is not otherwise
                entitled to proceed in forma pauperis and states in writing its reasons for
                the certification or finding; or

            (B) a statute provides otherwise.

Fed. R. App. P. 24(a)(3).

       Pursuant to 28 U.S.C. § 1915(a)(2), “[a] prisoner seeking to . . . appeal a judgment in a

civil action or proceeding without prepayment of fees or security therefor . . . shall submit a

certified copy of the trust fund account statement (or institutional equivalent) for the prisoner for

the 6-month period immediately preceding the filing of the . . . notice of appeal, obtained from

the appropriate official of each prison at which the prisoner is or was confined.” Moreover,

consistent with Federal Rule of Appellate Procedure 24(a)(3)(A), § 1915(a)(3) provides that
Case: 2:20-cv-01176-ALM-CMV Doc #: 19 Filed: 06/08/20 Page: 2 of 5 PAGEID #: 348



“[a]n appeal may not be taken in forma pauperis if the trial court certifies in writing that it is not

taken in good faith.”

        Although the Court finds that Plaintiff is entitled to proceed in forma pauperis from a

financial status, the Court denies his motion for leave to appeal in forma pauperis because any

appeal of this action would not be taken in good faith. The Court reaches this determination

because Plaintiff’s Complaint failed to state a claim upon which relief could be granted.

        Plaintiff filed his Complaint on March 3, 2020. (ECF No. 1.) Therein, Plaintiff alleged

that Defendants violated his Fourth Amendment rights by subjecting him to false arrest. (See id.

at PAGEID # 19–21.) In particular, Plaintiff appeared to assert that his April 2016 arrest, and the

underlying arrest warrant, were not supported by probable cause. (Id.) Following the arrest in

question, Plaintiff was indicted on six counts. Plaintiff thereafter plead guilty to aggravated

arson and criminal use of an explosive device and was sentenced to serve fourteen years with

five years of mandatory post-release control.

        On March 30, 2020, the Magistrate Judge issued a Report and Recommendation finding

that Plaintiff failed to state a claim upon which relief could be granted, and recommended that

Plaintiff’s Complaint be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). (ECF No. 4.) The

Magistrate Judge explained that Plaintiff’s claims were likely barred by Heck v. Humphrey, 512

U.S. 477, 487 (1994), which precludes a § 1983 claim that, if successful, would necessarily

imply the invalidity of a state-court conviction and sentence that had not been reversed or

expunged. (See id. at 6–7.) The Magistrate Judge further explained that, to the extent Plaintiff’s

claims were not Heck-barred, they were time-barred by Ohio’s two-year statute of limitations.

(See id. at 7–8.)

        On April 8, 2020, Plaintiff objected to the Report and Recommendation, disputing the
                                                  2
Case: 2:20-cv-01176-ALM-CMV Doc #: 19 Filed: 06/08/20 Page: 3 of 5 PAGEID #: 349



Magistrate Judge’s application of Heck. (ECF No. 5.) On May 12, 2020, the Court overruled

Plaintiff’s objections and adopted the Magistrate Judge’s recommendation. (ECF No. 12.)

       For the foregoing reasons, the Court CERTIFIES, pursuant to Federal Rule of Appellate

Procedure 24(a)(3)(A) and 28 U.S.C. § 1915(a)(3), that any appeal of this action would not be

taken in good faith, and DENIES his Motion for Leave to Appeal in Forma Pauperis (ECF No.

18).

       Plaintiff has further moved for certification under Federal Rule of Civil Procedure 54(b).

(ECF No. 16.) In this motion, Plaintiff contends that the Magistrate Judge’s Report and

Recommendation, as well as the undersigned’s Order adopting the Report and Recommendation,

address only one of the three claims asserted in Plaintiff’s Complaint. (Id.) Plaintiff therefore

seeks an order certifying that there is no just reason for delay in the entry of final judgment on

that single claim so that he may pursue his appeal. (Id.) However, Plaintiff misconstrues the

Court’s rulings. Both the Magistrate Judge’s Report and Recommendation (ECF No. 4) and the

Order adopting the Report and Recommendation (ECF No. 12) considered all of Plaintiff’s

claims and determined they were all either time-barred or barred by Heck v. Humphrey, 512 U.S.

477, 487 (1994). Final judgment was entered by the Clerk accordingly. (ECF No. 13.)

Therefore, Plaintiff’s Motion for Certification under Rule 54(b) is moot.

       Finally, Plaintiff further moves under Federal Rule of Civil Procedure 59(e) to amend the

Order adopting the Magistrate Judge’s Report and Recommendation. (ECF No. 17.) A motion

to alter or amend judgment may be filed under Rule 59(e) within 28 days of the entry of

judgment where there exists “‘(1) a clear error of law; (2) newly discovered evidence; (3) an

intervening change in controlling law; or (4) a need to prevent manifest injustice.’”

CitiMortgage, Inc., No. 2:13-cv-00680, 2015 WL 1000444, at *2 (quoting Intern Corp. v.
                                             3
Case: 2:20-cv-01176-ALM-CMV Doc #: 19 Filed: 06/08/20 Page: 4 of 5 PAGEID #: 350



Henderson, 428 F.3d 605, 620 (6th Cir. 2005)). “The purpose of Rule 59(e) is ‘to allow the

district court to correct its own errors, sparing the parties and appellate courts the burden of

unnecessary appellate proceedings.’” Esparza v. Anderson, No. 3:96-cv-7434, 2013 WL

774155, at *7 (N.D. Ohio Feb. 27, 2013) (citing Howard v. United States, 533 F.3d 472, 475 (6th

Cir. 2008)). “[M]otions to alter or amend, or for reconsideration, are not intended as a

mechanism for a plaintiff to relitigate issues previously considered and rejected, or to submit

evidence which in the exercise of reasonable diligence could have been submitted earlier.” Kittle

v. State, No. 2:05-cv-1165, 2007 WL 543447, at *1 (S.D. Ohio Feb. 15, 2007) (citing Helton v.

ACS Grp., 964 F. Supp. 1175, 1182 (E.D. Tenn. 1997)); Howard, 533 F.3d at 475. Due to the

importance of finality in the justice system, a motion to reconsider a final order should be

granted only in extraordinary circumstances, such as a complete failure to address an issue or

claim. Solly v. Mausser, No. 2:15-cv-956, 2016 WL 74986 at *1 (S.D. Ohio Jan. 7, 2016).

Further, it is not the function of a motion to reconsider to renew arguments that the Court has

already considered and rejected. See Lloyd v. City of Streetsboro, No. 5:18-cv-73, 2018 WL

2985098, at *1 (N.D. Ohio June 14, 2018) (citing McConocha v. Blue Cross & Blue Shield Mut.

of Ohio, 930 F.Supp. 1182, 1184 (N.D. Ohio 1996)). “When the ‘defendant views the law in a

light contrary to that of this Court,’ its ‘proper recourse’ is not by way of a motion for

reconsideration but by ‘appeal to the Sixth Circuit.’” Id. (citing Dana Corp. v. United States, 764

F.Supp. 482, 489 (N.D. Ohio 1991)).

       Here, Plaintiff’s arguments in favor of amending the judgment reflect merely a

disagreement with the outcome, based on arguments that he made or could have made earlier in

the case, and do not identify a clear error of law, newly-discovered evidence, an intervening

change in controlling law, or a need to prevent manifest injustice. His “proper recourse” is
                                                4
Case: 2:20-cv-01176-ALM-CMV Doc #: 19 Filed: 06/08/20 Page: 5 of 5 PAGEID #: 351



therefore an “appeal to the Sixth Circuit” rather than a motion under Rule 59(e). Lloyd, 2018

WL 2985098, at *1.

       For the foregoing reasons, the Court CERTIFIES, pursuant to Federal Rule of Appellate

Procedure 24(a)(3)(A) and 28 U.S.C. § 1915(a)(3), that any appeal of this action would not be

taken in good faith and Plaintiff’s Motion for Leave to Appeal in Forma Pauperis (ECF No. 18)

is DENIED. Further, Plaintiff’s Motion for Certification under Rule 54(b) (ECF No. 16) is

DENIED AS MOOT, and Plaintiff’s Motion to Alter or Amend Judgment under Rule 59(e)

(ECF No. 17) is DENIED. The Clerk is DIRECTED to transmit a copy of this Order to the

Clerk of the United States Court of Appeals for the Sixth Circuit.


       IT IS SO ORDERED.



                                        ALGENON L. MARBLEY
                                        CHIEF UNITED STATES DISTRICT JUDGE

DATED: June 8, 2020




                                                5
